Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Terminal Disclaimer
The terminal disclaimer filed on 01/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,430,179 (U.S. Application No. 16/295,892) has been reviewed and is accepted. The terminal disclaimer has been recorded.

Authorization for this examiner’s amendment was given in a telephone interview with Lisa Norton, Reg. No. 44,977 on 01/07/2022.

The listing of claims below will replace all prior versions and listings of claims in the application:

Claim 1. (Currently Amended) A computer-implemented method  comprising: 
determining that an application in a production environment is incorrectly configured, wherein the incorrect configuration is a changed configuration property of the application; 

	sending a request over a network to a change management process in a change management environment to update the configuration property;
	receiving an indication from the change management process that the request to update the configuration property has been approved by the change management process;
	updating  the configuration property  in a test environment connected to the network responsive to receiving the indication;
	testing the application with the updated configuration property in the test environment;
	identifying that [[a]] the test of the application  with  the updated configuration property in the test environment was successful; 
	responsive to identifying the successful test, triggering a notification to be sent over [[a]] the network to  an application configuration environment, the notification causing the updated configuration property to be  stored in persistent storage within the application configuration environment instead of loaded in the production environment;
	retrieving the stored configuration property from the application configuration environment over the network; and
updating the incorrect configuration of the application in the production environment with the retrieved configuration property during a predetermined time period without restarting or recreating the application in the production environment. 


Claim 2. (Canceled)

Claim 3. (Currently Amended) The method of claim 1, further comprising: 
	displaying an indicator that the test of the application  with the updated property was successful; and 
	displaying an indicator that the  request was approved.

Claim 4. (Currently Amended) The method of claim 1, further comprising tracking a status of the  request for the property as: the  request is approved; the property is tested; or the property is updated; or any combination thereof.

Claim 5. (Currently Amended) The method of claim 1, wherein the  request comprises urgent and/or non-urgent classifications.

Claim 6. (Currently Amended) The method of claim 1, wherein the  request comprises steps that need to take place to implement the  request.

Claim 7. (Canceled)

Claim 8. (Currently Amended) A system  comprising: 
	a memory storing instructions; and 
	a processor that, when executing the instructions, is configured to: 
		determine that an application in a production environment is incorrectly configured, wherein the incorrect configuration is a changed configuration property of the application; 
		send a request over a network to a change management process in a change management environment to update the configuration property;
		receive an indication from the change management process that the request to update the configuration property has been approved by the change management process;
		update the configuration property in a test environment connected to the network responsive to receiving the indication;
		test the application with the updated configuration property in the test environment;
		identify that the test of the application with the updated configuration property in the test environment was successful;
		responsive to the identification of the successful test, trigger a notification to be sent over the network to an application configuration environment, the notification causing the updated configuration property to be stored in persistent storage within the application configuration environment instead of loaded in the production environment;
		retrieve the stored configuration property from the application configuration environment over the network; and
		update the incorrect configuration of the application in the production environment with the retrieved configuration property during a predetermined time period without restarting or recreating the application in the production environment.
		




Claim 9. (Canceled)

Claim 10. (Canceled)

Claim 11. (Canceled)



Claim 13. (Canceled)

Claim 14. (Canceled)

Claim 15. (Canceled)

Claim 16. (Canceled)

Claim 17. (Canceled)

Claims 18-24. (Canceled)

Claim 25. (Canceled)

Claim 26. (Canceled)

Claim 27. (Currently Amended) The method of claim 1, wherein the configuration property is refreshed only when a command is issued.

Claim 28. (Canceled)

Claim 29. (Canceled)

Claim 30. (Canceled)

Claim 31. (Canceled)

Claim 32. (Canceled)

Claim 33. (Canceled)

Claim 34. (New) The system of claim 8, wherein the processor, when executing the instructions, is further configured to: 
	display an indicator that the test of the application with the updated property was successful on a user interface; and 
	display an indicator that the request was approved on the user interface.

Claim 35. (New) The system of claim 8, wherein the processor, when executing the instructions, is further configured to track a status of the request for the property as: the request is approved; the property is tested; or the property is updated; or any combination thereof.

Claim 36. (New) The system of claim 8, wherein the request comprises urgent and/or non-urgent classifications.

Claim 37. (New) The system of claim 8, wherein the request comprises steps that need to take place to implement the request.

Claim 38. (New) The system of claim 8, wherein the configuration property is refreshed only when a command is issued.

Claim 39. (New) A non-transitory computer readable storage medium storing instructions that when executed by a processor: 
	determine that an application in a production environment is incorrectly configured, wherein the incorrect configuration is a changed configuration property of the application; 
	send a request over a network to a change management process in a change management environment to update the configuration property;
	receive an indication from the change management process that the request to update the configuration property has been approved by the change management process;
	update the configuration property in a test environment connected to the network responsive to receiving the indication;
	test the application with the updated configuration property in the test environment;
	identify that the test of the application with the updated configuration property in the test environment was successful;
	responsive to the identification of the successful test, trigger a notification to be sent over the network to an application configuration environment, the notification causing the updated configuration property to be stored in persistent storage within the application configuration environment instead of loaded in the production environment;

	update the incorrect configuration of the application in the production environment with the retrieved configuration property during a predetermined time period without restarting or recreating the application in the production environment.

Claim 40. (New) The non-transitory computer readable medium of claim 39, wherein the processor, when executing the instructions, is further configured to: 
	display an indicator that the test of the application with the updated property was successful on a user interface; and 
	display an indicator that the request was approved on the user interface.

Claim 41. (New) The non-transitory computer readable medium of claim 39, wherein the processor, when executing the instructions, is further configured to track a status of the request for the property as: the request is approved; the property is tested; or the property is updated; or any combination thereof.

Claim 42. (New) The non-transitory computer readable medium of claim 39, wherein the request comprises urgent and/or non-urgent classifications.

Claim 43. (New) The non-transitory computer readable medium of claim 39, wherein the request comprises steps that need to take place to implement the request.

Claim 44. (New) The non-transitory computer readable medium of claim 39, wherein the configuration property is refreshed only when a command is issued.

Claim 45. (New) The non-transitory computer readable medium of claim 39, wherein the request is sent over the network via an enterprise bus.

Claim 46. (New) The non-transitory computer readable medium of claim 39, wherein the stored configuration property is retrieved from the application configuration environment based on an address of the stored configuration property.

Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.

Reasons for Allowance
Claims 1, 3-6, 8, 27, and 34-46 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            January 11, 2022